DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 10/12/2021 has been received and considered. In the response, Applicant amended claims 1, 12 and 18. Therefore, claims 1, 3 – 15, 17 – 20 are pending.  
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 15 and 17 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to pachinko-style wagering game without significantly more. 
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS 
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’- i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610-
Examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention. Claim 1 is directed to a gaming device, which fall into the four statutory categories. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. According to the specification, “an electronic pachinko-style wagering game”.  More particularly, representative claim 1 recites the following (with emphasis):
Claim 1: An electronic gaming device comprising: 
a display device;
an input device; 
a dispenser device;
a processor circuit;  and 
a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: 
display a graphical game board at the display device, the graphical game board comprising: 
a play field; 
a plurality of entry locations located above the play field, the plurality of entry locations comprising a first entry location comprising a first average payout value and a second entry location comprising a second average payout value different than the first average payout value; 
a plurality of goal locations located below the play field; and 
a plurality of deflection pegs spaced apart in the play field between the plurality of entry locations and the plurality of goal locations; 
in response to detecting a player input at the input device indicative of a player initiating a game, select a particular entry location of the plurality of entry locations based on a player parameter value associated with the player, wherein the player parameter value failing to satisfy a predetermined threshold condition causes the first entry location to be selected to be the particular entry location, and wherein the player parameter value satisfying the predetermined threshold condition cause the second entry location to be selected to be the particular entry location; 
release a graphical game token toward the particular entry location and control movement of the graphical game token to fall downward from the particular entry location towards the plurality of goal locations, and wherein, in response to the game token reaching a location occupied by a respective deflection peg of the plurality of deflection pegs, movement of the game token is deflected by the respective deflection peg; 
in response to the game token reaching a particular goal location of the plurality of goal locations, generate a game result associated with the particular goal location; and 
selectively cause the dispenser device to provide an award to the player based on the game result.
The underlined portions of representative claim 1 generally encompass the abstract idea, with substantially similar features found in claims 12 and 18. It is clear that the inventive concept here is playing a pachinko-style wagering game in a electronic format. Dependent claims 3 – 11, 13 – 15, 17, 19 and 20 further define the abstract idea by introducing various rules to the game and/or encompass implementation of the abstract idea (e.g., a display device, an input device, a processor circuit, a memory, which is addressed further below). The abstract idea may be viewed, for example, as:
•    a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar Holding B.V. (Fed. Cir. 2018),
•    a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar Holding B. V., and/or
•    a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
he claimed steps require a player to make a wager, which is a financial transaction, in order to play a wagering game, which may result in an award being paid to the player, which is another financial transaction, based on the rules of the game. Such financial transactions are akin to the sort of organizing of human activities, i.e., risk hedging, discussed in Bilski (and shadow accounts in Alice).
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mathematical concepts, mental processes, and/or certain methods of organizing human activity. Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. While certain physical elements (i.e., elements that are not an abstract idea) are present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways. Similarly, the abstract idea does not improve the functioning of these physical elements. The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic gaming components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception. The claims does not encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a display device, an input device, a processor circuit, a memory to carry out the abstract idea. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field. Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S._(2014).
Response to Arguments
Applicant's arguments filed on 10/21/2021 have been fully considered but they are not persuasive. The addition of a dispenser device has not help overcome the 101 rejection. The claims are directed to basic features of a computer (an input device and graphical game board) and game rules (paying a prize based on game outcome). Neither provides a sufficient practical application. Therefore, the amendments have not overcome the 101 rejection

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715